Exhibit 10.41
AMENDMENT #1 TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This AMENDMENT #1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Amendment”)
is dated as of July 27, 2009, between Orthofix Inc., (the “Company”), and
Bradley Mason (the “Executive”).
WHEREAS, the Executive and the Company have previously entered into an Amended
and Restated Employment Agreement entered into as of July 1, 2009 (the
“Agreement”); and
WHEREAS, the parties desire to enter into this Amendment to revise the terms of
the Agreement to provide that options granted after June 29, 2009 shall become
vested in full and immediately exercisable following certain terminations of
employment occurring during the term of the Agreement;
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements of the parties contained herein and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:
1. Section 5.1(c) of the Agreement shall be deleted in its entirety and replaced
with the following new Section 5.1(c):
“all stock options, stock appreciation rights or similar stock-based rights
granted to the Executive shall vest in full and be immediately exercisable and
any risk of forfeiture included in restricted or other stock grants previously
made to the Executive shall immediately lapse. In addition, if the Executive’s
employment is terminated pursuant to Section 4.2, 4.3, 4.4 or 4.5 during or
after the Term, the Executive shall have until the earlier of (i) five (5) years
from the date of termination, or (ii) the latest date that each stock option or
stock appreciation right would otherwise expire by its original terms had the
Executive’s employment not terminated to exercise any outstanding stock options
or stock appreciation rights that were granted prior to June 30, 2009. For any
new stock options awarded after June 29, 2009, if the Executive’s employment is
terminated pursuant to Section 4.2, 4.3, 4.4 or 4.5 during or after the Term,
the Executive shall have until the earlier of (i) two (2) years from the date of
termination, or (ii) the latest date that each stock option or stock
appreciation right would otherwise expire by its original terms had the
Executive’s employment not terminated to exercise any vested and outstanding
stock options or stock appreciation rights that were granted after June 29,
2009. The vesting and extension of the exercise period set forth in this
Section 5.1(c) shall occur notwithstanding any provision in any Plans or related
grant documents which provides for a lesser vesting or shorter period for
exercise upon termination by the Company without Cause (which for this purpose
shall include a termination by the Executive for Good Reason), notwithstanding
anything to the contrary in any Plans or grant documents; provided, however, and
for the avoidance of doubt, nothing in this Agreement shall be construed as or
imply that this Agreement does or can grant greater rights than are allowed
under the terms and conditions of the Plans; provided, further, and for the
avoidance of doubt, the first sentence of this Section 5.1(c) shall not apply to
a termination of employment after the Term.”
2. Except as otherwise provided herein, the Agreement shall remain in full force
and effect in accordance with its original terms.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed and delivered this Amendment, or
have caused this Amendment to be executed and delivered, to be effective as of
July 27, 2009.

            ORTHOFIX INC.
    Date: July 31, 2009  By:   /s/ Alan W. Milinazzo         Name:   Alan W.
Milinazzo        Title:   Chief Executive Officer and President     
EXECUTIVE
    Date: July 31, 2009  /s/ Bradley R. Mason                

 

 